DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 August 2020 and 20 April 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-20) which recite steps of: (claim 1) receive a request, determine that the authorization is obtained, determine an identity, allow the action to be performed; (claim 8) receive a request, obtain a digital representation, determine that an identity…is for a different person, allow the action to be performed; and (claim 14) obtain a digital representation, determine a first identity, obtain a digital representation, and assign the medical proxy to a second identity.

Step 2A, Prong One:
These steps of (claim 1) determine that the authorization is obtained, determine an identity, allow the action to be performed; (claim 8) determine that an identity…is for a different person, allow the action to be performed; and (claim 14) determine a first identity and assign the medical proxy to a second identity, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claims 1, 8, and 14) non-transitory storage medium, instructions, and processing unit language, these steps in the context of these claims encompass a mental process of the user. 
Specifically, the BRI of the determining steps includes mental determination; allow the action to be performed can amount to a mental decision to allow the action to be performed; and assign the medical proxy to a second identity can amount to a mental assignment/determination. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 4-6, 11-12, and 15-20, further narrowing mental processes including determinations and other acts which can be performed in the mind; claims 9-10, further reciting certain methods of organizing human activity, specifically regarding picking up a prescription medical product thereby managing personal behavior; claims 

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 1, 8, and 14) non-transitory storage medium, instructions, and processing unit language amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Figure 1, see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claim 1) receive a request; (claim 8) receive a request, obtain a digital representation; and (claim 14) obtain a digital representation, amounts to mere data gathering, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as claims 1, 8, and 14) non-transitory storage medium, instructions, and processing unit language generally links to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5-7, 10-13, and 15-20, reciting language such as processing unit, data store, digital representation, and electronic device, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 2, 4, and 20, reciting retrieving identity information, obtaining and access medical information, and receiving a request and authorization, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 3, 7, 9-10, and 16-18, reciting manipulating identity information, specific types of data stores, specific actions to be performed, and specifying contact information, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 2, 5-7, 10-13, and 15-20, reciting language such as processing unit, data store, digital representation, and electronic device, generally linking to a computer environment, claims 9-10, reciting prescription medical product, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: (claim 1) receive a request; (claim 8) receive a request, obtain a digital representation; and (claim 14) obtain a digital representation, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields: claims 4 and 20, reciting obtaining and access medical information and receiving a request and authorization, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 2, reciting retrieving identity information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Felsher (US 2008/0306872 A1).

Claim 1:
Felsher discloses:
A biometric medical proxy system, comprising:
at least one non-transitory storage medium that stores instructions; and
[0073] discloses storage media storing computer readable instructions for execution.
at least one processing unit that executes the instructions to:
See previous citation. Processors are repeatedly mentioned throughout the disclosure, such as in [0353].
receive a request to perform an action that requires an authorization;
Figure 4, Steps 100-102
determine that the authorization is obtained from a person asserting to have a medical proxy;
Figure 4, Steps 103-107
determine an identity of the person using a digital representation of a biometric;
Figure 4, Steps 100-107. [0333] further explains that authentication of recipient identity and role is performed. [0329], for example, discloses authenticating identity using biometric identification.
and upon determining that the medical proxy is associated with the identity, allow the action to be performed.
Figure 4, Steps 108-114 and [0333]-[0338], disclosing the action of receiving a medical record.

Claim 2: Felsher discloses the system of claim 1, as discussed above.
Felsher further discloses:
the at least one processing unit determines the identity of the person by retrieving identity information that is associated with biometric data that matches the digital representation of the biometric.
[0329], for example, discloses authenticating identity using biometric identification.

Claim 3: Felsher discloses the system of claim 2, as discussed above.
Felsher further discloses:
the identity information includes an assignment of the medical proxy to the person.
[0333] discloses determining the access rights for the particular user. Also see [0344]. 

Claim 4: Felsher discloses the system of claim 1, as discussed above.
Felsher further discloses:
the person is a proxy assignee and the action comprises at least one of: 
See above citation.
obtaining a medical product for a proxy designator; 
accessing a medical record of the proxy designator; - 34 -CLR0037.USU1 
Figure 4, Steps 108-114 and [0333]-[0338], disclosing the action of receiving a medical record.
communicating with a medical service provider regarding medical care provided to the proxy designator; or 
authorizing a medical procedure for the proxy designator.

Claim 5: Felsher discloses the system of claim 1, as discussed above.
Felsher further discloses:
the at least one processing unit verifies that the medical proxy authorizes the person to request the action prior to allowing the action to be performed.
Figure 4, Steps 100-107. [0333] further explains that authentication of recipient identity and role is performed.

Claim 6: Felsher discloses the system of claim 1, as discussed above.
Felsher further discloses:
the at least one processing unit communicates with a first data store to determine the identity and a second data store to determine that the medical proxy is associated with the identity.
[0344] discloses checking a recipient’s (i.e., proxy’s) role with their identity. [0329] discloses determining identity using database 17. [0327] discloses access rules associated with each record, wherein the records are stored in database 6. Thus, two data stores are used. 

Claim 7: Felsher discloses the system of claim 6, as discussed above.
Felsher further discloses:
the first data store is an identity system data store and the second data store is a medical records data store.
[0329] discloses determining identity using database 17 (i.e., identity system data store). [0327] discloses access rules associated with each record, wherein the records are stored in medical information database 6 (i.e., medical records data store).

Claim 8:
Felsher discloses: 
A biometric medical proxy system, comprising: 
at least one non-transitory storage medium that stores instructions; and 
[0073] discloses storage media storing computer readable instructions for execution.
at least one processing unit that executes the instructions to: 
See previous citation. Processors are repeatedly mentioned throughout the disclosure, such as in [0353].
receive a request to perform an action that requires an authorization from a particular person; 
Figure 4, Steps 100-102
obtain a digital representation of a biometric for the authorization; 
Figure 4, Steps 103-107. [0329], for example, discloses authenticating identity using biometric identification.
determine that an identity associated with the digital representation of the biometric is for a different person; and 
Figure 4, Steps 100-107. [0333] further explains that authentication of recipient identity and role is performed. [0329], for example, discloses authenticating identity using biometric identification.
upon determining that the identity is associated with a medical proxy regarding the action for the particular person, allow the action to be performed.
Figure 4, Steps 108-114 and [0333]-[0338], disclosing the action of receiving a medical record.

Claim 11: Felsher discloses the system of claim 8, as discussed above.
Felsher further discloses:
the at least one processing unit determines that the identity is associated with the medical proxy by transmitting a communication to the particular person to assign the medical proxy to the different person for the action.
Figure 4, Steps 100-107. [0333] further explains that authentication of recipient identity and role is performed, wherein [0327] discloses access rules as assigned by the patient (i.e., particular person).

Claim 13: Felsher discloses the system of claim 8, as discussed above.
Felsher further discloses:
the at least one processing unit performs the action.
[0073] discloses storage media storing computer readable instructions for execution. Processors are repeatedly mentioned throughout the disclosure, such as in [0353].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher (US 2008/0306872 A1) in view of Langcaon et al. (US 2012/0166210 A1), hereinafter Langcaon.

Claim 9: Felsher discloses the system of claim 8, as discussed above.

While Felsher does disclose the biometric proxy system of claim 8, Felsher does not explicitly disclose “the action comprises picking up a prescription medical product.” However, Langcaon does disclose this limitation, specifically:
the action comprises picking up a prescription medical product.
[0090] discloses an authorized contact person (i.e., proxy) receiving the prescription medial product.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Felsher with “the action comprises picking up a prescription medical product” as disclosed by Langcaon. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Felsher in order to “support a person’s ability to live independently” and provide “a scalable system that caregivers can configure to the needs and desires of multiple assisted persons” (Langcaon: [0002] and [0010]).

Claim 10: Felsher in view of Langcaon discloses the system of claim 9, as discussed above.

While Felsher does disclose the biometric proxy system of claim 8, Felsher does not explicitly disclose “the action comprises picking up a prescription medical product.” However, Langcaon does disclose this limitation, specifically:
the at least one processing unit prompts the different person to select among prescription medical products available to pick up for multiple people for whom the different person has medical proxies.
[0090] discloses an authorized contact person (i.e., proxy) receiving a prescription medial product, with [0047] disclosing a caregiver (i.e., proxy) can be responsible for multiple assisted persons.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Felsher with “the at least one processing unit prompts the different person to select among prescription medical products available to pick up for multiple people for whom the different person has medical proxies” as disclosed by Langcaon. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Felsher in order to “support a person’s ability to live independently” and provide “a scalable system that caregivers can configure to the needs and desires of multiple assisted persons” (Langcaon: [0002] and [0010]).

Claims 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher (US 2008/0306872 A1) in view of Experton et al. (US 2017/0068785 A1), hereinafter Experton.

Claim 12: Felsher discloses the system of claim 11, as discussed above.
Felsher further discloses:
the digital representation of the biometric is a digital representation of a first biometric; and 
[0329], for example, discloses authenticating identity using biometric identification.


While Felsher does disclose the above limitations, including access rules and biometric identification (see [0327] and [0329]), Felsher does not explicitly disclose the following limitations. However, Experton does disclose these limitations, specifically:
the at least one processing unit receives a digital representation of a second biometric from the particular person to assign the medical proxy to the different person for the action.
[0046] discloses a “two-way identification of a record holder and a healthcare provider,” wherein record holder is particular person, and healthcare provider is different person. This identification can be biometric, as in [0046] as well.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Felsher with the above limitations as disclosed by Experton. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Felsher in order to deliver optimum, coordinated healthcare and the most cost-effective healthcare to patients (Experton: [0005]).

Claim 14:
Felsher discloses:
A biometric medical proxy system, comprising: 
at least one non-transitory storage medium that stores instructions; and 
[0073] discloses storage media storing computer readable instructions for execution.
at least one processing unit that executes the instructions to: 
See previous citation. Processors are repeatedly mentioned throughout the disclosure, such as in [0353].
obtain a digital representation of a second biometric from the proxy assignee; and 
[0329], for example, discloses authenticating recipient (i.e., proxy assignee) identity using biometric identification.
assign the medical proxy to a second identity of the proxy assignee associated with the digital representation of the second biometric.
Figure 4, Steps 100-107. [0333] further explains that authentication of recipient identity and role is performed, wherein [0327] discloses access rules as assigned by the patient (i.e., particular person).

While Felsher does disclose the above limitations, including access rules and biometric identification (see [0327] and [0329]), Felsher does not explicitly disclose the following limitations. However, Experton does disclose these limitations, specifically:
obtain a digital representation of a first biometric of a proxy designator and a request to designate a proxy assignee as a medical proxy for the proxy designator; - 36 -CLR0037.USU1 
Felsher Figure 4, Steps 100-107. [0333] further explains that authentication of recipient identity and role is performed, wherein [0327] discloses access rules as assigned by the patient (i.e., particular person).
Experton [0046] discloses a “two-way identification of a record holder and a healthcare provider,” wherein record holder is particular person, and healthcare provider is different person. This identification can be biometric, as in [0046] as well.
determine a first identity of the proxy designator using the digital representation of the first biometric; 
See previous citation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Felsher with the above limitations as disclosed by Experton. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Felsher in order to deliver optimum, coordinated healthcare and the most cost-effective healthcare to patients (Experton: [0005]).


Claim 15: Felsher in view of Experton discloses the system of claim 14, as discussed above.
Felsher further discloses:
the request to designate the proxy assignee as the medical proxy for the proxy designator comprises the digital representation of the second biometric obtained by the at least one processing unit 
Figure 4, Steps 100-107. [0333] further explains that authentication of recipient identity and role is performed, wherein [0327] discloses access rules as assigned by the patient (i.e., particular person). [0329], for example, discloses authenticating recipient (i.e., proxy assignee) identity using biometric identification.

While Felsher does disclose the above limitations, including access rules and biometric identification (see [0327] and [0329]), Felsher does not explicitly disclose the following limitations. However, Experton does disclose these limitations, specifically:
the request to designate the proxy assignee as the medical proxy for the proxy designator comprises the digital representation of the second biometric obtained by the at least one processing unit after the at least one processing unit obtains the digital representation of the first biometric.
[0046] discloses a “two-way identification of a record holder and a healthcare provider,” wherein record holder is particular person, and healthcare provider is different person. This identification can be biometric, as in [0046] as well.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Felsher with the above limitations as disclosed by Experton. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Felsher in order to deliver optimum, coordinated healthcare and the most cost-effective healthcare to patients (Experton: [0005]).

Claim 16: Felsher in view of Experton discloses the system of claim 14, as discussed above.

While Felsher does disclose the above limitations of claim 14, Felsher does not explicitly disclose the following limitations. However, Experton does disclose these limitations, specifically:
the request to designate the proxy assignee as the medical proxy for the proxy designator specifies contact information for the proxy assignee; and 
[0089], [0113], [1025], [0186] discloses exchange of contact information for medical provider (i.e., proxy assignee).
the at least one processing unit uses the contact information to request the digital representation of the second biometric from the proxy assignee.
[0046] discloses a “two-way identification of a record holder and a healthcare provider,” wherein record holder is particular person, and healthcare provider is different person and the two-way identification occurs on personal portable devices (i.e., contact information). This identification can be biometric, as in [0046] as well.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Felsher with the above limitations as disclosed by Experton. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Felsher in order to deliver optimum, coordinated healthcare and the most cost-effective healthcare to patients (Experton: [0005]).

Claim 17: Felsher in view of Experton discloses the system of claim 16, as discussed above.

While Felsher does disclose the above limitations of claim 14, Felsher does not explicitly disclose the following limitations. However, Experton does disclose these limitations, specifically:
the contact information specifies an electronic device from which the digital representation of the second biometric can be obtained and that is associated with the proxy assignee.
[0046] discloses a “two-way identification of a record holder and a healthcare provider,” wherein record holder is particular person, and healthcare provider is different person and the two-way identification occurs on personal portable devices (i.e., contact information). This identification can be biometric, as in [0046] as well.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Felsher with the above limitations as disclosed by Experton. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Felsher in order to deliver optimum, coordinated healthcare and the most cost-effective healthcare to patients (Experton: [0005]).

Claim 18: Felsher in view of Experton discloses the system of claim 16, as discussed above.

While Felsher does disclose the above limitations of claim 14, Felsher does not explicitly disclose the following limitations. However, Experton does disclose these limitations, specifically:
the contact information is used to determine the second identity; 
[0089], [0113], [1025], [0186] discloses exchange of contact information for medical provider (i.e., proxy assignee).
the second identity includes a specification of an electronic device from which the digital representation of the second biometric can be obtained and that is associated with the proxy assignee; and - 37 -CLR0037.USU1
[0046] discloses a “two-way identification of a record holder and a healthcare provider,” wherein record holder is particular person, and healthcare provider is different person and the two-way identification occurs on personal portable devices (i.e., contact information). This identification can be biometric, as in [0046] as well.
the at least one processing unit uses the specification to request the digital representation of the second biometric from the proxy assignee.
See previous citation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Felsher with the above limitations as disclosed by Experton. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Felsher in order to deliver optimum, coordinated healthcare and the most cost-effective healthcare to patients (Experton: [0005]).

Claim 19: Felsher in view of Experton discloses the system of claim 14, as discussed above.
Felsher further discloses:
the request to designate the proxy assignee as the medical proxy for the proxy designator specifies an action to which the medical proxy applies.
[0327] discloses access rules as assigned by the patient (i.e., particular person)

Claim 20: Felsher in view of Experton discloses the system of claim 14, as discussed above.
Felsher further discloses: 
the at least one processing unit: 
receives a request to perform an action that requires an authorization; 
Figure 4, Steps 100-102
receives the authorization from the proxy assignee; and 
Figure 4, Steps 100-107. [0333] further explains that authentication of recipient identity and role is performed. [0329], for example, discloses authenticating identity using biometric identification.
upon determining that the authorization includes the digital representation of the second biometric, allows the action to be performed.
Figure 4, Steps 108-114 and [0333]-[0338], disclosing the action of receiving a medical record. Biometric authentication is discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Annulis (US 2016/0371438 A1)
Discloses biometric verification of authorized users to protect personal information, particularly regarding a patient and provider.
Cavagnaro et al. (US 2016/0019353 A1)
Discloses an emergency contact system and method, providing health care information in case of emergency. This is performed via token access codes and a list of proxy contacts.
Viars (US 2011/0047628 A1)
Discloses an identity verification platform, including determining access authorization to personal health records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626    


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626